
	

114 S722 IS: To extend the date after which interest earned on obligations held in the wildlife restoration fund may be available for apportionment.
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 722
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2015
			Mr. Coons (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To extend the date after which interest earned on obligations held in the wildlife restoration fund
			 may be available for apportionment.
	
	
		1.Interest on obligations held in the wildlife restoration fund
 Section 3(b)(2)(C) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(b)(2)(C)) is amended by striking 2016 and inserting 2026.
		
